Title: General Orders, 19 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Doctor Shennons [Pa.]Friday June 19th [17]78.
                        ParoleC. Signs
                        
                    
                    The Commanding Officers of Corps are to pay the greatest attention to keeping their men within their Encampment and prevent stragling, that they may be in constant readiness for moving at the shortest notice—They are likewise to forbid under the severest Penalties, marauding and the Destruction of the Inclosures, Fruit-Trees or other Property of the Inhabitants. The General will beat tomorrow morning at 3 ôClock, the troop in half an hour afterwards and the whole line is to march precisely at four.
                    If through mistake any part of the baggage should not have marched in the order of the Brigades, the Waggon-Master General is to have the matter rectified so that the whole may move tomorrow in proper order.
                    If any of the Troops have marched without the proper quantity of cooked Provisions they are to cook enough this afternoon to serve them tomorrow and the next day provided their rations are of salt meat. The old and new Guards will parade in the road opposite Mr Shennon’s precisely at half past three ôClock in the morning.
                    
                    After Orders.
                    In future the Camp-Kettles are always to be carried by the Messes—each soldier of the Mess taking it in his turn, and no man is on any Account to presume to put the Camp Kettle belonging to the Mess in a Waggon—No soldier is to put his Musquet in a Waggon unless on Account of his Inability to carry it, in which Case he is to obtain leave from a Field-Officer of the day, Commanding Officer of the Regiment or from the Officer of the Baggage guard who shall make themselves judges of the circumstances.
                    The Officers of the day are authoriz’d to punish on the spot such as transgress the foregoing Orders.
                    The indulgence of suffering Women to ride in Waggons having degenerated into a great abuse, and complaint having been made by the Officers of the day that the Plea of leave from Officers is constantly urged when the Waggon Masters order such Women down.
                    It is expressly ordered that no Officer grant such leave for the future but the Commanding Officers of a Brigade or the Field Officers of the day who are to grant it only on account of Inability to march, and in writing.
                    The General is far from supposing that any Officer will act in opposition to a positive order, but he is determined in Case a Violation should happen that it shall not pass unnoticed.
                    The Officers of the day are to report the names of those who are guilty of a breach thereof.
                